Parker C. J.,
giving the opinion of the Court, said that where the plaintiff has recovered nothing in the court below and has recovered something upon his appeal, it had been considered that he had reasonable cause for bis appeal; but all the cases have been where there was a trial in the inferior court. It will not do to apply this rule to a case in which the plaintiff offers no evidence below ; and here none was offered, because the plaintiff had not his evidence ready. If this was so without his fault, he might have moved for a continuance, and if he had been compelled to go to trial, he might then have appealed. But here the right of appeal was used as a mere matter of convenience. The case comes clearly within the provision of the statute, that where the plaintiff, on an appeal made by him without reasonable cause, shall not recover more than one hundred dollars, he shall not be entitled to any costs on his appeal, but the defendant shall recover his costs against the plaintiff on such appeal.1

 See Howe’s Practice, 315, 316; Briggs v. Murdock, 13 Pick. 305